DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-3, 5-6, 8-9, 11-14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagahara (US 2019/0263147) and further in view of Tsuda (US 2015/0008636).
With regard to claims 1, 12, 16 and 19 Nagahara discloses a conveying device (2) [Fig. 2], comprising: 
a plurality of rotating bodies (7) spaced apart in a sheet conveyance direction [Fig. 1] in which a sheet (S) is conveyed; and 
a plurality of projecting rotators (7b), each of the plurality of projecting rotators having a plurality of projections [spurs] projecting radially outward, 
wherein the plurality of rotating bodies are arranged to contact the plurality of projecting rotators [Para. 0025].

a contact pressure of the plurality of rotating bodies with the plurality of projecting rotators is smaller on an upstream side in the sheet conveyance direction than on a downstream side in the sheet conveyance direction, and wherein a number of the plurality of projecting rotators arranged in a sheet width direction is larger on the upstream side in the sheet conveyance direction than on the downstream side in the sheet conveyance direction as recited in claim 12; 
wherein an entry amount of the plurality of projecting rotators that enters in an inner diameter direction of the plurality of rotating bodies beyond an outer peripheral surface of the plurality of rotating bodies is smaller on an upstream side in the sheet conveyance direction than on a downstream side in the sheet conveyance direction as recited in claims 16 and 19;
wherein one of an interval between the plurality of rotating bodies in the sheet conveyance direction and an interval between the plurality of projecting rotators in the sheet conveyance direction is smaller on the upstream side in the sheet conveyance direction than on the downstream side in the sheet conveyance direction as recited in claims 16; and 
wherein a number of the plurality of projecting rotators arranged in a sheet width direction is larger on the upstream side in the sheet conveyance direction than on the downstream side in the sheet conveyance direction as recited in claim 19.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the placement of the plurality of rotating bodies with the plurality of projecting rotators, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. 
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the contact pressure of the plurality of rotating bodies with the plurality of projecting rotators is smaller on an upstream side in the sheet conveyance direction than on a downstream side in the sheet conveyance direction and wherein one of an interval between the plurality of rotating bodies in the sheet conveyance direction and an interval between the plurality of projecting rotators in the sheet conveyance direction is smaller on the upstream side in the sheet conveyance direction than on the downstream side in the sheet conveyance direction, since the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Also, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure one of an interval between the plurality of rotating bodies in the sheet conveyance direction and an interval between the plurality of projecting rotators in the sheet conveyance direction is smaller on the upstream side in the sheet conveyance direction than on the downstream side in the sheet conveyance direction, since the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Lastly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange a number of a plurality of projecting rotators in a sheet width direction to be larger on the upstream side in the sheet conveyance direction than on the downstream side in the 
With regard to claim 2, Nagahara’s modified conveying device discloses all the limitations of claim 1 and Tsuda further comprising a rotating body and a plurality of projecting rotators that are shifted in an axial direction and do not contact each other. [Fig. 7B].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the plurality of rotating bodies and the plurality of projecting rotators of Nagahara to shift in an axial direction and do not contact each other, since it has been held that the provision of adjustability where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
With regard to claim 3, Nagahara’s modified conveying device discloses all the limitations of claim 1 and Nagahara also discloses wherein the one of an interval between the plurality of rotating bodies in the sheet conveyance direction and an interval between the plurality of projecting rotators in the sheet conveyance direction decreases toward the upstream side in the sheet conveyance direction. [Fig. 1]
With regard to claim 5, Nagahara’s conveying device discloses all the limitations of claim 1 but does not disclose wherein the plurality of rotating bodies and the plurality of projecting rotators are disposed in each of an applied-region passing range that a liquid applied region on the sheet passes and a non-applied-region passing range that is a sheet passing range other than the applied-region passing range.
However, Tsuda teaches a plurality of rotating bodies (131) and the plurality of projecting rotators (140) are disposed in each of an applied-region passing range [Fig. 13] that a liquid applied region on the sheet passes and a non-applied-region passing range that is a sheet passing range other than the applied-region passing range [Fig. 3].

With regard to claim 6, Nagahara’s modified conveying device discloses all the limitations of claim 5, and Nagahara also discloses wherein the plurality of rotating bodies and the plurality of projecting rotators disposed in each of the applied-region passing range and the non-applied-region passing range contact each other [Fig. 2] but does not disclose a contact pressure between the plurality of rotating bodies and the plurality of projecting rotators disposed in the non-applied-region passing range is greater than a contact pressure between the plurality of rotating bodies and the plurality of projecting rotators disposed in the applied-region passing range.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the contact pressure between the plurality of rotating bodies and the plurality of projecting rotators disposed in the non-applied-region passing range to be greater than a contact pressure between the plurality of rotating bodies and the plurality of projecting rotators disposed in the applied-region passing range, since the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
With regard to claim 8, Nagahara discloses a liquid discharge apparatus (1) [Fig. 1] comprising: the conveying device according to claim 1; and a liquid discharger (8) configured to discharge liquid onto the sheet. 
With regard to claims 9, 14, 17 and 20, Nagahara discloses an image forming apparatus (1) [Fig. 1] comprising: the conveying device according to claims 1 and 12, 16 and 19 respectively; and an image forming device (8) configured to discharge liquid onto the sheet to form an image onto the sheet.
claim 11, Nagahara’s modified conveying device discloses all the limitations of claim 1 and Nagahara also discloses further comprising a conveyance passage configured to convey the sheet [Fig. 1].
Nagahara does not disclose a post-processing device configured to perform processing on a sheet connected to the conveyance passage. 
However, Kodoma teaches a post processing device (16) [Para. 0045] connected to a conveyance passage.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the post processing device of Kodoma with the conveyance passage of Nagahara modified in order to perform post processing such as sorting or stapling after ejection of recording paper.
With regard to claim 13, wherein the number of the plurality of projecting rotators arranged in the sheet width direction increases toward the upstream side in the sheet conveyance direction [Fig. 1].

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagahara (US 2019/0263147) as applied to claim 1, above, and further in view of  Sugeta (CN 107175933)
With regard to claim 4, Nagahara discloses all the limitations of claim 1 but Nagahara does not disclose wherein positions of the plurality of projecting rotators are different in the sheet width direction between the upstream side in a sheet conveyance direction and the downstream side in the sheet conveyance direction. 
However, Sugeta teaches positions of a plurality of projecting rotators are different in a sheet width direction between an upstream side in a sheet conveyance direction and a downstream side in the sheet conveyance direction [Fig. 3].


Claims 10, 15, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nagahara (US 2019/0263147) in view of Tsuda (US 2015/0008636) as applied to claims 1, 12, 16 and 19 respectively, and further in view of Kodama (US 2018/0272756).
With regard to claims 10, 15, 18 and 21, Nagahara’s modified conveying device discloses all the limitations of claims 1, 12, 16 and 19 but does not disclose a post-processing apparatus comprising: a post-processing device configured to perform processing on the sheet. 
However, Kodama teaches a post processing apparatus (16) [Para. 0045] comprising: a conveying device and a post-processing device configured to perform processing on the sheet.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a post processing apparatus as taught by Kodama with the conveying device of Nagahara in order to perform post processing such as sorting or stapling after ejection of paper.

Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is objected to because the prior art does not teach or make obvious a plurality of projecting rotators disposed in an applied-region passing range and non-applied-region passing range 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853